Case 1:17-cr-00101-LEK Document 374 Filed 11/05/18 Page 1 of 5     PageID #: 3501



KENJI M. PRICE                 #10523
United States Attorney
District of Hawaii

RONALD G. JOHNSON               #4532
GREGG PARIS YATES               #8225
Assistant United States Attorneys
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Fax:        (808) 541-2958
E-Mail:     Ron.Johnson@usdoj.gov
            Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,               )   CR. NO. 17-00101 LEK
                                        )
          Plaintiff,                    )   UNITED STATES’S MOTION TO
                                        )   EXTEND THE DEADLINE TO
    vs.                                 )   RESPOND TO DEFENDANT’S
                                        )   MOTION FOR ORDER OF CONTEMPT
ANTHONY T. WILLIAMS (1),                )   AGAINST THE FEDERAL BUREAU
ANABEL CABEBE       (2),                )   OF INVESTIGATION; CERTIFICATE
BARBARA WILLIAMS    (3),                )   OF SERVICE
                                        )
          Defendants.                   )

      UNITED STATES’S MOTION TO EXTEND THE DEADLINE
      TO RESPOND TO DEFENDANT’S MOTION FOR ORDER OF
   CONTEMPT AGAINST THE FEDERAL BUREAU OF INVESTIGATION
Case 1:17-cr-00101-LEK Document 374 Filed 11/05/18 Page 2 of 5        PageID #: 3502



      Pursuant to Rule 12(c)(2) of the Federal Rules of Criminal Procedure, the

government respectfully submits this motion to extend the deadline to respond to

Defendant Anthony T. Williams’s (Defendant) “Motion for Order of Contempt

Against the Federal Bureau of Investigation. Defendant filed his motion on

October 29, 2018. ECF No. 363. Just two days later, this Court set the hearing on

Defendant’s motion for November 19, 2018. ECF No. 369. Pursuant to Rule 12.2

of the Local Rules of the District of Hawaii, therefore, the FBI’s response became

due on November 5, 2018, just three business days later.

      The government requests an extension of 7 days, to and including November

12, 2018, to respond to Defendant’s motion. This is the government’s first request

for an extension of this deadline. Defendant is representing himself pro se;

counsel for the government has not met-and-conferred with Defendant regarding

this request.

      Good cause supports this request. The government requires an addition 7

days to properly respond to Defendant’s motion. Defendant’s motion accuses the

FBI of failing to comply with Defendant’s subpoena. However, as a factual

matter, the government had been producing documents responsive to Defendant’s

subpoena and had been regularly communicating in writing with Defendant’s own

standby counsel regarding these productions. Moreover, Defendant’s subpoena




                                         2
Case 1:17-cr-00101-LEK Document 374 Filed 11/05/18 Page 3 of 5           PageID #: 3503



directly to the FBI attempts to circumvent the rules and limitations of criminal

discovery.

      Moreover, the hearing on this motion has been set earlier than the hearings

on other similar motions. This motion was one of five motions relating to

subpoenas Defendant served on Federal and state agencies. ECF Nos. 349 (Illinois

Anti-Predatory Lending Database), 350 (U.S. Marshals Service), 357 (Orange

County District Attorney’s Office), 361 (Broward County Sheriff’s Office), 363

(Federal Bureau of Investigation (FBI)). However, the hearing on this motion is

set for a different date, before a different judge, than the hearings on the other

motions. The Court set the hearing on three of these motions before Judge

Kobayashi on November 26, 2018. ECF Nos. 367 (Illinois Anti-Predatory

Lending Database); 368 (Orange County District Attorney’s Office); and 369

(Broward County Sheriff’s Office).

      In light of the deluge of Defendant’s recent motions, the government has not

been able to timely complete its response in the three business days since this

Court set the hearing date. Accordingly, the government seeks a brief continuance

of seven days, from November 5 to November 12, 2018, to complete its response

to Defendant’s motion.

///

///


                                           3
Case 1:17-cr-00101-LEK Document 374 Filed 11/05/18 Page 4 of 5         PageID #: 3504



                                 CONCLUSION

      In light of the foregoing, the government respectfully requests an extension

of time of seven days, to and including November 12, 2018, to respond to the

Defendant’s motion.

            DATED: November 5, 2018, at Honolulu, Hawaii.

                                              KENJI M. PRICE
                                              United States Attorney
                                              District of Hawaii


                                              By /s/ Gregg Paris Yates
                                                GREGG PARIS YATES
                                                Assistant U.S. Attorney




                                         4
Case 1:17-cr-00101-LEK Document 374 Filed 11/05/18 Page 5 of 5        PageID #: 3505



                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant to be served by First Class Mail on November 6, 2018:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820



             DATED: November 5, 2018, at Honolulu, Hawaii.


                                             /s/ Gregg Paris Yates
                                             U.S. Attorney’s Office
                                             District of Hawaii
